NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

KINN SHAWN WEBER,                )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D15-4989
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Joseph C. Bodiford of Bodiford Law,
P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Darla Dooley,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.